t c memo united_states tax_court estate of alto b cervin deceased bennett w cervin executor and nita-carol cervin miskovitch executor petitioner v commissioner of internal revenue respondent docket no filed date claude r wilson jr for petitioner barbara b walker for respondent memorandum opinion cohen chief_judge this case is before the court on petitioner's motion for an award of litigation costs under sec_7430 after remand by the court_of_appeals for the fifth circuit 111_f3d_1252 5th cir revg and remanding tcmemo_1994_550 in view of the holdings of the court_of_appeals and concessions by respondent the only issues now before us are the maximum hourly rate at which petitioner may recover fees and whether petitioner may recover fees for services performed by cervin or by the firm in which he is a partner the parties have submitted affidavits and memoranda supporting their positions neither party has requested a hearing and we conclude that a hearing is unnecessary unless otherwise indicated section references are to the internal_revenue_code references to sec_7430 are to the section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings commenced after date and by section a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date they do not include amendments to sec_7430 by sec_701 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1463 effective with respect to proceedings commenced after date background alto b cervin decedent was domiciled in texas decedent had two children bennett w cervin cervin and nita-carol cervin miskovitch miskovitch who were the heirs and coexecutors of the estate of alto b cervin petitioner respondent determined that petitioner's gross_estate included percent of the proceeds from three life_insurance policies and the undiscounted value of two parcels of real_property petitioner filed a petition for redetermination in the tax_court the tax_court decided that petitioner's gross_estate included percent of the proceeds from the life_insurance policies and that a 20-percent discount applied in valuing the properties estate of cervin v commissioner tcmemo_1994_ revd and remanded 111_f3d_1252 5th cir we denied petitioner's motion for litigation costs under sec_7430 petitioner appealed asserting that only percent of the life_insurance_proceeds should be included in decedent's gross_estate and claiming entitlement to an award of reasonable_litigation_costs under sec_7430 the court_of_appeals for the fifth circuit determined that petitioner had substantially prevailed with respect to the amount in controversy and that the position_of_the_united_states with respect to the insurance proceeds and the property valuation was not substantially justified the court_of_appeals held for petitioner with respect to the life_insurance_proceeds and award of litigation costs and remanded the case to the tax_court for a determination of reasonable_litigation_costs estate of cervin v commissioner supra discussion hourly rate an award of litigation costs is generally based upon prevailing market rates for the kind or quality of services furnished sec_7430 however the hourly rate for attorney's_fees awarded under sec_7430 as in effect in this case is limited to dollar_figure adjusted for increases in the cost of living unless an increased award is warranted to account for special factors sec_7430 see generally 487_us_552 43_f3d_172 5th cir affg in part revg in part and remanding in part 100_tc_457 petitioner has claimed reimbursement for attorney's_fees and other litigation costs for work performed by two law firms wilson white l l p wilson white and thompson knight p c thompson knight these attorney's_fees were billed at rates ranging from dollar_figure to dollar_figure per hour petitioner claims a total of dollar_figure petitioner contends that two separate special factors justify an increased award of attorney's_fees in this case petitioner's attorneys possessed special skills and respondent took an egregious position with respect to the life_insurance and real_estate issues respondent contends that the award of attorney's_fees should be limited to the statutory rate respondent also contends that the estate should not recover any litigation costs for cervin's fees because he is petitioner's coexecutor and an heir of decedent petitioner claims that petitioner's attorneys have special skills that constitute a special factor under sec_7430 they allege that petitioner's attorneys have extensive knowledge and practical experience in texas community_property law texas insurance law federal tax law litigation and internal_revenue_service irs procedures although courts have expressed willingness to consider nonlegal and technical expertise as special factors that justify an increased award of attorney's_fees they have generally rejected substantive specialization within the practice of law as such a special factor powers v commissioner supra pincite expertise in the workings of the irs not special factor 950_f2d_1066 5th cir 839_f2d_1075 5th cir 109_tc_227 specifically expertise in tax law has been rejected as constituting a special factor powers v commissioner t c pincite 919_f2d_1044 5th cir attorneys seeking compensation under sec_7430 generally have an expertise in tax law cozean v commissioner supra pincite courts have also rejected combinations of special skills as constituting a special factor perales v casillas supra pincite fluency in spanish and board certification in immigration law not special factors under equal_access_to_justice_act further for special skills to be a special factor under sec_7430 petitioner must show that the skills were necessary properly to present the case pierce v underwood supra pincite powers v commissioner t c pincite petitioner must also show that the attorney's skills are limited in availability and that an increased award of attorney's_fees would alleviate this shortage powers v commissioner f 3d pincite pierce v underwood supra pincite baker v bowen supra pincite5 perales v casillas supra pincite9 petitioner asserts that only attorneys with special skills could have resolved the instant case so successfully but this assertion is undermined by their claim that respondent's position so conflicted with well-settled state and federal_law as to be egregious petitioner argues that respondent's position is egregious because the court_of_appeals described the position as unsupported unreasonable in conflict with well-established state and federal_law and contrary to respondent's own regulations without citing any authority for the proposition petitioner then asserts that it is a special factor for respondent to take an egregious position a position that is not substantially justified is not necessarily egregious see bayer v commissioner tcmemo_1991_282 although the court_of_appeals identified many problems with respondent's position it did not conclude that respondent's position was egregious see estate of cervin v commissioner f 3d pincite merely showing that respondent's position is not substantially justified is not a special factor because to be entitled to litigation costs under sec_7430 petitioner is required to show that respondent took such a position sec_7430 something that is required by a statute cannot also be the basis for exceptional treatment under the same statute see bayer v commissioner supra we reject petitioner's contention that respondent's position was egregious and therefore a special factor under sec_7430 and we conclude that no special skills justify an increased award in the instant case the fees to be awarded will be calculated at the maximum rate represented by dollar_figure per hour adjusted for cost-of- living increases since see 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 petitioner calculates such fees and related costs as totaling dollar_figure including fees for services performed by cervin and his firm fees for cervin's services cervin is petitioner's coexecutor and one of petitioner's two heirs cervin is also a shareholder in thompson knight one of two law firms that performed legal services for petitioner with not more than a 35-percent equity_interest at any relevant time cervin performed hours of legal services out of a total of hours performed by thompson knight for petitioner wilson white performed a total of dollar_figure hours of legal services for petitioner respondent argues that cervin cannot recover litigation costs in this case because cervin's relationship to petitioner cannot be distinguished from a taxpayer's representing himself and pro_se taxpayers cannot recover attorney's_fees under sec_7430 87_tc_838 in frisch v commissioner supra we disallowed all attorney's_fees that were claimed by the taxpayer who was an attorney in 88_tc_516 we disallowed all fees paid_by the taxpayer-attorney to the law firm in which the taxpayer-attorney worked and of which he was president and a senior stockholder we do not believe that the rationale of those cases applies to the circumstances of this case in frisch v commissioner supra we held that the plain language of sec_7430 could not be read to include lost opportunity_costs of the petitioning attorney and that in any event his fees were not paid_or_incurred within the meaning of the statute in minahan v commissioner supra we denied fees to one taxpayer who was a member of the law firm to which several taxpayers in related cases had paid substantially_all of their litigation costs we followed frisch holding that attorney minahan has an equity_interest in the law firm such that payment to the law firm was in fact payment to himself and not a fee actually incurred t c pincite in this case however the liability for fees was incurred by the estate and cervin was one of the representatives of the estate and one of the beneficiaries the fees were owed to a law firm in which cervin had a very small minority interest the relationship between the fees incurred by the estate and the net share ultimately to be credited to cervin is so attenuated as to be inconsequential we do not believe that a rule that would have applied if cervin were the petitioner in a case commenced in his individual capacity should extend to the estate in this case to reflect the foregoing decision will be entered an appropriate order and
